Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 1 of 10 Page ID #:279




  1   PAUL B. BEACH, State Bar No. 166265
      pbeach@lbaclaw.com
  2   JIN S. CHOI, State Bar No. 180270
      jchoi@lbaclaw.com
  3   LAWRENCE BEACH ALLEN & CHOI, PC
      100 West Broadway, Suite 1200
  4   Glendale, California 91210-1219
      Telephone No. (818) 545-1925
  5   Facsimile No. (818) 545-1937
  6   Attorneys for Specially Appearing Defendants
      County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
  7
  8                       UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
 10
 11    ADAM BRANDY, an individual;          )   Case No. 2:20-cv-02874-AB-SK
       JONAH MARTINEZ, an individual;       )
 12    DAEMION GARRO, an individual;        )   Honorable André Birotte, Jr.
       DG 2A ENTERPRISES INC., d.b.a.       )
 13    GUN WORLD; JASON MONTES,             )
       an individual; WEYLAND-YUTANI        )   SPECIALLY APPEARING
 14    LLC, d.b.a. MATCH GRADE              )   DEFENDANTS COUNTY OF
       GUNSMITHS; ALAN KUSHNER,             )   LOS ANGELES, SHERIFF ALEX
 15    an individual; THE TARGET            )   VILLANUEVA, AND BARBARA
       RANGE; TOM WATT, an                  )   FERRER’S OPPOSITION TO
 16    individual; A PLACE TO SHOOT,        )   PLAINTIFFS’ EX PARTE
       INC.; SECOND AMENDMENT               )   APPLICATION FOR
 17    FOUNDATION; CALIFORNIA               )   TEMPORARY RESTRAINING
       GUN RIGHTS FOUNDATION;               )   ORDER AND ORDER TO SHOW
 18    NATIONAL RIFLE ASSOCIATION           )   CAUSE WHY A PRELIMINARY
       OF AMERICA; and FIREARMS             )   INJUNCTION SHOULD NOT
 19    POLICY COALITION, INC.,              )   ISSUE; MEMORANDUM OF
                                            )   POINTS AND AUTHORITIES IN
 20                  Plaintiffs,            )   SUPPORT THEREOF
                                            )
 21           vs.                           )   [Declarations of Sheriff Alex
                                            )   Villanueva and Paul B. Beach filed
 22    ALEX VILLANUEVA, in his              )   concurrently herewith]
       official capacity as Sheriff of Los  )
 23    Angeles County, California, and in   )
       his capacity as the Director of      )
 24    Emergency Operations; GAVIN          )
       NEWSOM, in his official capacity as )
 25    Governor and Commander in Chief      )
       of the State of California; SONIA Y. )
 26    ANGELL, in her official capacity as )
       California Public Health Officer;    )
 27    BARBARA FERRER, in her official )
       capacity as Director of Los Angeles  )
 28    County Department of Public Health; )

                                            1
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 2 of 10 Page ID #:280




          COUNTY OF LOS ANGELES;                   )
  1       ERIC GARCETTI, in his official           )
          capacity as Mayor of the City of Los     )
  2       Angeles, California; CITY OF LOS         )
          ANGELES, CALIFORNIA; JUSTIN              )
  3       HESS, in his official capacity as City   )
          Manager and Director of Emergency        )
  4       Services for the City of Burbank; and    )
          CITY OF BURBANK,                         )
  5       CALIFORNIA,                              )
                                                   )
  6                    Defendants.                 )
                                                   )
  7
  8
  9
 10            PLEASE TAKE NOTICE that Specially Appearing Defendants County of
 11   Los Angeles, Sheriff Alex Villanueva (in his official capacity), and Barbara
 12   Ferrer (in her official capacity) (collectively, “the County Defendants”) hereby
 13   oppose Plaintiffs’ Ex Parte Application for Temporary Restraining Order and
 14   Order to Show Cause Why a Preliminary Injunction Should Not Issue
 15   (“Application”).1
 16            For the reasons stated in the Memorandum of Points and Authorities below,
 17   the County Defendants respectfully request that the Court deny Plaintiffs’
 18   Application. This Opposition will be based upon the attached Memorandum of
 19   Points and Authorities, the Declarations of Sheriff Alex Villanueva and Paul B.
 20   Beach filed and served herewith, the pleadings, documents and records on file
 21   //
 22   //
 23   //
 24   //
 25
 26   1
        The County Defendants have not yet been served with either the original
 27   Complaint filed on March 27, 2020 (ECF 1) or the First Amended Complaint
 28   filed on March 29, 2020 (ECF 9). The County Defendants, therefore, are
      specially appearing for the limited purpose of responding to this Application.
                                                   2
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 3 of 10 Page ID #:281




  1   herein, and upon such other further oral or documentary matters as may be
  2   presented at the hearing (if any) on this Application.
  3
  4   Dated: April 3, 2020                   LAWRENCE BEACH ALLEN & CHOI, PC
  5
  6                                          By           /s/ Paul B. Beach           _
  7                                                 Paul B. Beach
                                                    Attorneys for Specially Appearing
  8
                                                    Defendants County of Los Angeles,
  9                                                 Sheriff Alex Villanueva, and
 10
                                                    Barbara Ferrer

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               3
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 4 of 10 Page ID #:282




  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2   1.     Introduction.
  3          Plaintiffs’ ex parte Application for a Temporary Restraining Order
  4   (“Application”) against Defendants the County of Los Angeles, Sheriff Alex
  5   Villanueva, and Director of Los Angeles County Department of Public Health
  6   Director Barbara Ferrer (the “County Defendants”) must be denied because the
  7   Application is without merit and, as to them, is moot given the absence of any
  8   actual case or controversy involving conduct that could be subject to a temporary
  9   restraining order or preliminary injunction.
 10          Plaintiffs’ fundamental contention is that the County Defendants designated
 11   Los Angeles County firearms and ammunition retailers as “non-essential”
 12   businesses subject to closure under Governor Newsom’s Executive Order N-33-20,
 13   thereby allegedly infringing upon their Second and Fourteenth Amendment rights.
 14   Specifically, Plaintiffs reference the County of Los Angeles Department of Public
 15   Health’s March 19, 2020 “Safer at Home Order for Control of COVID-19”
 16   requiring indoor malls, shopping centers, playgrounds and non-essential businesses
 17   to close. (ECF 14-1 at p. 3:20-4:4.) However, neither this Order, nor any other
 18   COVID-19 response-related Order issued by the Department of Public Health, ever
 19   indicated that firearms retailers operating in the County of Los Angeles would be
 20   deemed to be “non-essential” businesses subject to immediate closure.
 21          Plaintiffs thus rely on Sheriff Villanueva’s March 26, 2020 online statement
 22   that “gun and ammunition stores are not considered essential businesses and must
 23   close to the general public”. (ECF 14-1 at p. 4:18-19:8.) Sheriff Villanueva,
 24   however, publicly announced at 7:24 p.m. on March 30, 2020 (before the instant
 25   Application was filed with the Court), that the Los Angeles County Sheriff’s
 26   Department “will not order or recommend closure of businesses that sell or repair
 27   firearms or sell ammunition”. (Declaration of Sheriff Alex Villanueva
 28   (“Villanueva Decl.”), ¶ 20; Declaration of Paul B. Beach (“Beach Decl.”), ¶ 6, Ex.

                                               1
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 5 of 10 Page ID #:283




  1   “A” (emphasis added).) This announcement was made based on and in accordance
  2   with the March 28, 2020 Advisory Memorandum issued by the United States
  3   Department of Homeland Security, which identified as “essential workers” those
  4   supporting the operation of firearm or ammunition product manufacturers,
  5   retailers, importers, distributors and shooting ranges during the national COVID-19
  6   pandemic response. (Villanueva Decl., ¶ 19.) Prior to the federal government’s
  7   very recent advisement as to the essential nature of these workers, the multitude of
  8   emergency orders issued by federal and state officials and agencies, including
  9   Governor Newsom, had not provided any specific guidance as to whether firearms
 10   retailers should be deemed to be “essential” businesses during this unprecedented
 11   and constantly-evolving international emergency.
 12          With Sheriff Villanueva’s March 30, 2020 public pronouncement that the
 13   Sheriff’s Department’s position will align directly with that of the federal
 14   government, the alleged constitutional violations for which Plaintiffs seek redress
 15   are not occurring and will not occur. (Villanueva Decl., ¶¶ 19-20.) Yet, Plaintiffs’
 16   Application makes no reference to the March 30th pronouncement even though it
 17   irrefutably supersedes the earlier March 26th statement from Sheriff Villanueva.2
 18          Because there is no actionable dispute, case or controversy concerning the
 19   relief being sought by Plaintiffs in their Application, it must be denied with respect
 20   to the County Defendants.
 21   //
 22   //
 23   //
 24   //
 25   //
 26
 27   2
        Since the filing of this Application, County Defendants’ counsel have repeatedly
 28   raised this issue – the absence of any case or controversy justifying any injunctive
      relief – with Plaintiffs’ counsel. (Beach Decl., ¶¶ 8-10, Ex. “C”.)
                                               2
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 6 of 10 Page ID #:284




  1   2.     Plaintiffs’ Application For A Temporary Restraining Order Against
  2          The County Defendants Must Be Denied Because The County
  3          Defendants Are Not Preventing The Firearms Industry From Lawfully
  4          Conducting Business.
  5          Article III of the United States Constitution limits federal court jurisdiction
  6   to “actual, ongoing cases or controversies.” Lewis v. Cont‘l Bank Corp., 494 U.S.
  7   472, 477 (1990). “A case or controversy must exist at all stages of review, not
  8   just at the time the action is filed.” Wolfson v. Brammer, 616 F.3d 1045, 1053
  9   (9th Cir. 2010). “A case is moot when the issues presented are no longer ‘live’ or
 10   the parties lack a legally cognizable interest in the outcome.” City of Erie v.
 11   Pap’s A.M., 529 U.S. 277, 287 (2000); County of Los Angeles v. Davis, 440 U.S.
 12   625, 631 (1979) (if “the issues presented are no longer ‘live’ or the parties lack a
 13   legally cognizable interest in the outcome”, the case is moot); see also United
 14   States v. Geophysical Corp. of Alaska, 732 F.2d 693, 698 (9th Cir. 1984) (“[a]
 15   claim is moot if it has lost its character as a present, live controversy.”).
 16          It is well-established that an injunctive relief claim is rendered moot as a
 17   matter of law by the voluntary cessation of the alleged wrongful activity if “(1)
 18   there is no reasonable expectation that the [alleged] wrong will be repeated, and
 19   (2) interim relief or events have completely and irrevocably eradicated the effects
 20   of the alleged violation.” Barnes v. Healy, 980 F.2d 572, 580 (9th Cir. 1992). In
 21   other words, a claim becomes moot when it is clear that the allegedly wrongful
 22   behavior could not reasonably be expected to recur. Friends of the Earth, Inc. v.
 23   Laidlaw Environmental Services, 528 U.S. 167, 190 (2000); see e.g., Hendrickson
 24   v. eBay Inc., 165 F. Supp.2d 1082, 1095 (C. D. Cal. 2001) (summary judgment on
 25   Lanham Act claim for injunctive relief where defendant ceased running allegedly
 26   infringing advertisements and had no intention of running the advertisements in
 27   the future).
 28


                                                 3
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 7 of 10 Page ID #:285




  1          Moreover, while a “temporary restraining order preserves the status quo
  2   and prevents irreparable harm until a hearing can be held on a preliminary-
  3   injunction application”, the present “status quo” is fundamentally different from
  4   the “status quo” upon which this Application is based. See American Civil
  5   Liberties Union of Northern California v. Burwell, 2017 WL 4551492, at *6
  6   (N.D. Cal. Oct. 11, 2017) (citing Granny Goose Foods, Inc. v. Bhd. of Teamsters
  7   & Auto Truck Drivers, 415 U.S. 423, 429 (1974)). In fact, that “status quo” had
  8   already changed with Sheriff Villanueva’s March 30 announcement from what
  9   Plaintiffs state in their Application.
 10          Here, there is no dispute that Plaintiffs challenge the purported effects of
 11   Sheriff Villanueva’s statement of March 26, 2020 despite the fact that on March
 12   30, 2020, after the federal government provided guidance on a national level,
 13   Sheriff Villanueva made it explicitly clear that the firearms industry will be
 14   deemed “essential” in direct conjunction with the federal government’s March 28,
 15   2020 guidance on this issue.
 16          The County Defendants anticipate that Plaintiffs will argue, based on pure
 17   speculation and conjecture, that an injunction is needed because Sheriff
 18   Villanueva might reverse his position. First, Plaintiffs’ assertion is without merit.
 19   (Villanueva Decl., ¶¶ 20-21.) In the Ninth Circuit, it is clear that such speculation
 20   and conjecture are insufficient as a matter of law to create a factual dispute that
 21   overrides the irrefutable mootness of the subject legal claim. McIndoe v.
 22   Huntington Ingalls Inc., 817 F.3d 1170, 1173 (9th Cir. 2016) (“arguments based
 23   on conjecture or speculation are insufficient....”); R.W. Beck & Assocs. v. City &
 24   Borough of Sitka, 27 F.3d 1475, 1481 (9th Cir. 1994) (arguments based on
 25   conjecture or speculation are insufficient to raise a genuine issue of material fact).
 26   Moreover, government officials must be afforded a presumption of good faith
 27   with respect to formal policy announcements, like that which Sheriff Villanueva
 28   made here. See Sossamon v. Lone Star of Texas, 560 F.3d 316, 325 (5th Cir.

                                                4
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 8 of 10 Page ID #:286




  1   2009) (“Without evidence to the contrary, we assume that formally announced
  2   changes to official governmental policy are not mere litigation posturing.”).
  3          Indeed, in carrying out their immense responsibilities as leaders of the
  4   largest County in the United States, the County Defendants have had to deal with
  5   countless enormous and unprecedented challenges in responding to the ever-
  6   growing COVID-19 pandemic. On March 31, 2020, the federal government
  7   announced that even with the continuation of national stay-at-home guidelines
  8   and even more aggressive measures instituted by various states, including
  9   California, , the currently estimated range of COVID-19 related American deaths
 10   is between 100,000 and 240,000.3
 11          Thus, the sheer size, scope and significance of the County Defendants’ task
 12   cannot be over-estimated. An untold and unknowable number of lives are at
 13   stake, and every moment counts as County officials try their very best to
 14   minimize the scale of this relentlessly expanding world-wide medical, economic
 15   and human tragedy.
 16          In the midst of these up-to-now unimaginable circumstances, the County
 17   Defendants are having to defend against this Application, which seeks immediate
 18   relief for an alleged constitutional violation that does not exist. Los Angeles
 19   County residents are free to lawfully purchase firearms and ammunition at their
 20   local firearms retailers, and they will continue to be free to do so in accordance
 21   with longstanding state and federal regulations. Thus, there is no need for an
 22   injunction against the County Defendants, and the Application must be denied.
 23
 24
 25
 26   3
       https://www.cnn.com/2020/03/31/politics/trump-white-house-guidelines-
 27   coronavirus/index.html. Unfortunately, these estimates are just that – estimates.
 28   No one knows how much higher the actual number of deaths may ultimately be.


                                                5
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 9 of 10 Page ID #:287




  1   3.     Not Only Is This Action Moot As To The County Defendants, The
  2          Application Should Be Denied Because Plaintiffs’ Claims Have No
  3          Merit.
  4          Plaintiffs’ Memorandum of Points and Authorities mostly focuses on their
  5   argument that Plaintiffs will succeed on the merits of their constitutional claims.
  6   (See ECF 14-1 at pp. 8:9-25:22.) The County Defendants do not respond to these
  7   arguments in-depth because they are based on a factual scenario that, with respect
  8   to the County Defendants, does not exist, thereby rendering moot Plaintiffs’
  9   corresponding legal arguments.
 10          Nevertheless, the County Defendants alert the Court to a very recent order
 11   from this District Court denying a plaintiff’s application for a temporary
 12   restraining order challenging the enforcement of a very similar Stay at Home
 13   Order issued by the County of Ventura in the matter of McDougall v. County of
 14   Ventura, Case No. 20-CV-02927-CBM-(ASx). (Beach Decl., ¶ 11; Ex. “E”.)4
 15          On April 1, 2020, the Honorable Consuelo B. Marshall denied a plaintiff’s
 16   TRO application, noting that Ventura County’s Stay at Home Order did not
 17   “specifically target handgun ownership, does not prohibit the ownership of a
 18   handgun outright, and is temporary.” (Beach Decl., Ex. “E.”) Judge Marshall
 19   ruled further that Ventura County’s Order promoted a substantial and compelling
 20   government interest (“protecting the public health by limiting the spread of a
 21   virulent disease”), the balance of equities did not favor the granting of an
 22   injunction, and the County’s “‘complex, subtle, and professional decisions’” are
 23   entitled to deference. Id. (quoting Winter v. Nat. Res. Def. Council, 555 U.S. 7,
 24
      4
 25    The McDougall plaintiff alleged that he purchased a handgun at the Camarillo
      Gun Store on March 9, 2020 and that the Ventura Order now prohibits him, in
 26
      violation of the Second Amendment, from having his background check
 27   completed because Ventura County gun stores are now closed until further notice.
 28   (Ex. “E”.) The McDougall plaintiff’s allegations are substantively identical to the
      claims of Plaintiffs Brandy and Martinez in this action. (ECF 9 at p: 5:5-28.)
                                                6
      BRANDY\OPP TO EPA
Case 2:20-cv-02874-AB-SK Document 23 Filed 04/03/20 Page 10 of 10 Page ID #:288




  1   24 (2008)). Accordingly, Judge Marshall ruled that the plaintiff had failed to
  2   demonstrate that the public interest favors the injunction and denied his
  3   application. (Beach Decl., Ex. “E.”)
  4          With the same set of public interests of the highest importance at stake in
  5   the significantly larger County of Los Angeles (with a population of over 10
  6   million residents), Judge Marshall’s constitutional analysis applies even more
  7   compellingly to the injunctive relief claims alleged in this action. Simply put, the
  8   required balancing of interests mandates the denial of the instant Application.
  9          The County Defendants also draw the Court’s attention to controlling Ninth
 10   Circuit law that Plaintiffs omitted from their lengthy brief. In Teixeira v. County
 11   of Alameda, 873 F.3d 670 (9th Cir. 2017), the Ninth Circuit en banc thoroughly
 12   examined the historical underpinnings of the Second Amendment in connection
 13   to the regulation of the sales of firearms, and definitively held that “the Second
 14   Amendment does not independently protect a proprietor’s right to sell firearms.”
 15   Id. at 690 (emphasis added). Despite the Ninth Circuit’s recent pronouncement
 16   that firearms retailers do not enjoy a constitutional right to sell firearms under the
 17   Second Amendment, Plaintiffs ignore this authority and insist that their rights
 18   have been infringed. Plaintiffs’ contention has no merit.
 19          Finally, in the interest of judicial economy, the County Defendants hereby
 20   join in and incorporate herein by the reference the constitutional arguments made
 21   by the other defendants in their respective oppositions to this Application.
 22   Dated: April 3, 2020                    LAWRENCE BEACH ALLEN & CHOI, PC
 23
 24                                           By           /s/ Paul B. Beach           _
 25                                                  Paul B. Beach
                                                     Attorneys for Specially Appearing
 26
                                                     Defendants County of Los Angeles,
 27                                                  Sheriff Alex Villanueva, and
                                                     Barbara Ferrer
 28


                                                7
      BRANDY\OPP TO EPA
